



COURT OF APPEAL FOR ONTARIO

CITATION:
Campbell v. Centennial
    Mall, 2012 ONCA 390

DATE: 20120607

DOCKET: C54794

Laskin, Sharpe and Epstein JJ.A.

BETWEEN

Maria Campbell

Plaintiff (Appellant)

and

Centennial Mall

Defendant (Respondent)

Arvin Gupta, for the appellant

Diana A. Romano-Reid, for the respondent

Heard: June 5, 2012

On appeal from the order of Justice Michael G. Quigley of
    the Superior Court of Justice, dated November 28, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge.

[2]

The appeal is dismissed with costs fixed at $3,000, inclusive of
    disbursements and applicable taxes.


